Citation Nr: 0816580	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to disability ratings higher than 10 percent 
from December 1, 2003, and 40 percent from October 31, 2006, 
for lumbar spine sprain.

1.  Entitlement to disability ratings higher than 10 percent 
from December 1, 2003, and 20 percent from October 31, 2006, 
for tendonitis of the right shoulder.

3.  Entitlement to an initial disability rating higher than 
10 percent for a left wrist disability, status post surgery.

4.  Entitlement to an initial disability rating higher than 
10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an initial disability rating higher than 
10 percent for recurrent subluxation of the left knee.

6.  Entitlement to an initial compensable disability rating 
higher for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decisions by the United States 
Department of Veterans Affairs (VA).  In a December 2003 
rating decision, the VA Regional Office (RO) in Seattle, 
Washington, granted service connection for several 
disabilities; assigned disability ratings of 10 percent each 
for tendonitis of the right shoulder, a left wrist disability 
status post surgery, lumbar spine sprain, degenerative 
arthritis of the left knee, and subluxation of the left knee; 
and assigned a 0 percent rating for gouty arthritis.

In June 2006, the Board remanded the case for additional 
development of relevant evidence.  In an August 2007 rating 
decision, the VA Appeals Management Center (AMC), in 
Washington, DC, granted increased ratings of 40 percent for 
lumbar spine sprain, and 20 percent for tendonitis of the 
right shoulder, both effective October 31, 2006.  The veteran 
has relocated since the December 2003 rating decision, and 
his case is being handled through the Reno, Nevada, RO.

At this time, the appeal is again REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is 
required.


REMAND

In February 2006, the veteran had a videoconference hearing 
before a Veterans Law Judge (VLJ).  In March 2008, the Board 
informed the veteran that the VLJ who had conducted the 2006 
hearing was no longer employed by the Board.  The Board 
explained the veteran's options, including a new hearing.  In 
April 2008, the veteran responded that he wanted to have a 
new videoconference hearing before a VLJ.  The Board will 
remand the case for the veteran to be scheduled for a new 
hearing.

Accordingly, the case is REMANDED for the following action:

The veteran is to be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


	(CONTINUED ON NEXT PAGE)






_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



